Citation Nr: 1748817	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher rating for myofascial pain syndrome with mild degenerative changes and mild disc bulges of the thoracolumbar spine, rated 20 percent prior to November 30, 2009.  

2.  Entitlement to a rating in excess of 40 percent for myofascial pain syndrome with mild degenerative changes and mild disc bulges of the thoracolumbar spine from November 30, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which awarded a 20 percent disability rating for myofascial pain syndrome with mild degenerative changes and mild disc bulges of the thoracolumbar spine, effective November 30, 2009.  

This matter was previously remanded the Board in November 2015.  

The Veteran submitted a timely notice of disagreement (NOD) with respect to an April 2017 RO rating decision which granted service connection for adjustment disorder with mixed anxiety and depressed mood with a 10 percent rating effective February 13, 2017.  Although the RO has not yet issued a statement of the case (SOC), the NOD was acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS).  As the receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NODs have been documented, Manlincon is not applicable in this case.  Thus, the Board will not further address this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since September 9, 2009 the Veteran's myofascial pain syndrome with mild degenerative changes and mild disc bulges has manifested with limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; but not with ankylosis or, with incapacitating episodes of intervertebral disc syndrome lasting at least 6 weeks.

2.  The most probative evidence shows no associated neurological impairment of bilateral lower extremities.


CONCLUSIONS OF LAW

1.  From September 9, 2009, the criteria for a 40 percent rating, and no higher, for myofascial pain syndrome with mild degenerative changes and mild disc bulges of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237(2016).

2.  From November 30, 2009, the criteria for a rating in excess of 40 percent for myofascial pain syndrome with mild degenerative changes and mild disc bulges of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard December 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016). 

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  Pursuant to the Board's November 2015 remand, more recent VA treatment records and records from the Social Security Administration (SSA) were obtained.

The Veteran was provided a VA medical examination in January 2010.  Most recently, the Veteran was provided VA medical examinations in July 2016 and April 2017 pursuant to the Board's November 2015 remand.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The Board finds no prejudice to the Veteran in proceeding with the adjudication of this claim even with consideration of Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran is in receipt of the maximum rating for his back disability based on limitation of range of motion.  The only way to attain a higher schedular rating is to demonstrate ankylosis of the thoracolumbar or entire spine which has not been shown.  Therefore, the examination reports are adequate to adjudicate the claim and no further examination is necessary.

In addition to the above mentioned development, the November 2015 remand also directed the VA to provide the Veteran with a formal application for TDIU and request the Veteran provide necessary authorization for non-VA treatment records.  The directed development has been completed.  See June 2016 VA 21-8940 and June 2016 VA letter. The November 2015 remand directives also included development regarding SSA hearing transcripts.  Per a September 2016 note, VA recognized the remand directive to obtain SSA records and hearing transcript.  A follow up note from September 2016 showed that a request to SSA was made.  SSA records were obtained in the same month, without the hearing transcript.  The evidence of record shows that VA attempted to obtain the SSA hearing transcript.  There has been substantial compliance with the remand directives.  VA's duty to assist has been met. 

Increased Rating

The Veteran is seeking an increased rating for his lumbar spine disability.  He filed a claim for increase in November 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 40 percent rating, effective November 30, 2009.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

VA regulations provide disabilities relating to the back may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula). VA regulations provide that normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, and lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Therefore, the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Formula, Note 2, Plate V.

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine, respectively.  38 C.F.R. § 4.71a.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Back disabilities may also be rated under the Formula for Rating IVDS, whichever results in the higher rating for the Veteran.  See 38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 40 percent rating is warranted for such episodes having a total duration of at least four weeks but less than six during a twelve month period.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during a twelve month period.  VA regulations define incapacitating episodes as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.

For disabilities of the musculoskeletal system, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

However, where a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Prior to November 30, 2009, the Veteran was assigned a 20 percent rating under DC 5237.  His 40 percent rating is in effect from November 30, 2009.  As noted, the increased rating claim was received in November 2009 and the period on appeal before the Board includes the date the VA received the claim for an increased rating and the year preceding that date.  Gaston.

The Board notes that beginning on September 9, 2009, the Veteran reported that his condition deteriorated.  See September 10, 2009 VA treatment record.  In a September 2009 VA treatment record, the Veteran reported constant pain.  Testing revealed range of motion in flexion limited to 30 degrees.  In the majority of subsequent VA treatment records, range of motion testing in flexion was limited to 30 degrees or less.  See VA treatment records from September 23, 2009 (where range of motion in flexion limited to 15 degrees); September 30, 2009 (where range of motion in flexion limited to 30 degrees); October 21, 2009 (where range of motion in flexion limited to 30 degrees); and November 17, 2009 (where range of motion in flexion limited to 20 degrees).  The Board notes that there are other VA treatment records, with slightly higher range of motion in flexion.  See VA treatment records from October 6, 2009 (where range of motion in flexion to 40 degrees); October 15, 2009 (where range of motion in flexion to 35 degrees); and October 19, 2009 (where range of motion in flexion to 50 degrees). 

Between September 9, 2009 and November 30, 2009, the Board counts several instances of range of motion testing.  These tests reveal forward flexion of lumbar spine was limited to at least 30 degrees or less more in the majority of the testing, and the Veteran consistently reported pain with the range of motion testing.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire period from September 9, 2009, the Veteran's disability more nearly approximated the criteria for a 40 percent rating.

A 40 percent rating is not warranted prior to September 9, 2009.  The records from November 2008 to September 2009 show complaints of back pain and some limited motion, but do not show evidence of forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine even when considering functional loss due to pain, weakness, fatigability, lack of endurance, and incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There was also no evidence of incapacitating episodes due to IVDS which had a total duration of at least four weeks during the twelve month period.  See 38 C.F.R. § 4.71a, DC 5243.  

The evidence does not support a rating higher than 40 percent at any time after September 9, 2009.  

To warrant a higher disability rating, the evidence must show either unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating); or IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (for a 60 percent rating); or ankylosis of the entire spine (for a 100 percent rating).  See 38 C.F.R. § 4.71a, DCs 5237, 5243.  

Ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension.  Review of the medical evidence since September 2009 (including the January 2010, July 2016, and April 2017 VA examination reports; treatment records, and medical imaging) fails to reveal any evidence of unfavorable ankylosis in the spine.  

In fact, throughout the appeals period, the Veteran has exhibited range of motion inconsistent with ankylosis.  See VA treatment records from November 2009; December 1, 2009 (noting constant pain, pain at all ranges of motion, and lumbar flexion to 20 degrees);  December 10, 2009 (noting range of motion in lumbar flexion to 10 degrees); and February 2016 (noting active range of motion in forward flexion was to 30 degrees).  The Board notes that the February 2015 treatment record indicates that there was pain upon initiation of range of motion testing in flexion and extension.  As a result, the clinician rendered these directional measurements at 0 degrees.  At the same testing, however, the Veteran was able to achieve 25 percent lateral bending bilaterally with pain.  The Veteran's range of motion is inconsistent with a fixed thoracolumbar spine and thus, does not meet VA's definition of ankylosis.

At the January 2010 VA examination, the Veteran's range of motion included 15 degrees of flexion; limited to 10 degrees due to pain upon repetitive testing.  At the July 2016 VA examination, forward flexion was to 60 degrees.  Repetitive testing did not result in additional loss of function.  At the April 2017 VA examination, the Veteran achieved flexion to 40 degrees.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  All the examiners indicated ankylosis of the spine was not present.

VA examiners have indicated that the Veteran suffers from additional functional limitations as a result of his low back disability.  The Board has considered the Veteran's reports of flares detailed in treatment records and VA examinations; however, at no time did the Veteran report flares that more closely approximated a fixation of the spine.  Also, none of the VA examiners endorsed a finding of ankylosis or raised the possibility that additional limitations due to repetitive use or flares results in ankylosis.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Based on the evidence, a rating higher than 40 percent under the General Rating Formula is not warranted for any time after September 9, 2009.

In addition, at no time during the appeal, has higher rating been warranted under DC 5243 for incapacitating episodes due to IVDS.  

To warrant a 60 percent rating the records must show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula; see also Id. at Note 1.  The medical records do not reflect evidence of incapacitating episodes due to IVDS lasting at least 6 weeks.  At the July 2016 VA examination, an examiner diagnosed the Veteran with IVDS but noted that there was no bed rest or treatment prescribed within the last year.  At the 2017 VA examination, the examiner noted the Veteran has IVDS, but did not have any episodes requiring prescribed bed rest in the past 12 months.  Therefore, a higher rating of 60 percent is not warranted under DC 5243 in this case.

Finally, the Board notes that the rating schedule allows for separate ratings for chronic orthopedic and neurologic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Based on review of the lay and medical evidence, the Board declines to assign separate ratings for lumbar radiculopathy is not warranted as the probative evidence, consisting of objective clinical tests, do not support a finding of associated neurologic impairment.

Throughout the appeal, the Veteran has reported radiating pain into his lower extremities, the right more so than the left.  The VA treatment records reflect some diagnoses of radiculopathy based on the Veteran's reported symptoms.  In addition, VA examination reports reflect assessments of radiculopathy.  For instance, at a VA examination in July 2016, a nurse practitioner noted that several tests showed no evidence of lumbar radiculopathy.  However, based on the Veteran's reported symptoms at the examination, provided a diagnosis of severe radiculopathy on the right and moderate on the left.  Likewise, at a VA examination in April 2017, an examiner assessed mild paresthesias/dysesthesias in the right lower extremity, but none in the left lower extremity.  There were no other signs or symptoms of radiculopathy.  The examiner determined that the sciatic nerve (L4/L5/S1/S2/S3) was involved and assessed mild radiculopathy on the right side only.

The Board notes, however, the findings/assessments of lumbar radiculopathy appear to have been based solely on the Veteran's reported symptoms.  On the other hand, all of the clinical neurological evaluations involving clinical testing showed no radiculopathy affecting either lower extremity.

For instance in May 2010, the Veteran underwent a neurological examination in connection with his radicular complaints.  The Veteran reported that he developed intermittent pain which would radiate down his legs beginning in 1987 when he first injured his lower back and the symptoms would primarily occur after strenuous activity or overexertion with his back.  He indicated that when on his feet for 20 minutes or more, his legs feel weak begin to shake and want to give out.  Following a physical examination and record review, the examiner opined that although the Veteran's symptoms clinically present like radiculopathy; the objective clinical studies including an MRI and computed tomography (CT) do not support that diagnosis.  In addition, after reviewing the results of a recent April 2010 EMG study, which was noted to be normal; the examiner opined that there was no radiculopathy present in either lower extremity.

At an August 2010 neurology consultation, a VA neurologist indicated that she had reviewed the Veteran's CAT scans, MRI and spine films, and they showed only mild degenerative disease.  The neurologist opined that the Veteran had nothing else to suggest radicular complaints or that this problem is radicular in nature.

VA treatment records show the Veteran underwent a neurology consult in March 2016.  The clinical impression at that time was lower back pain and radicular-type complaints; lumbar spondylosis.  However, the Veteran's pain was noted to be somewhat out of portion to findings on examination so EMG and nerve conduction studies were requested.  The Veteran underwent nerve conduction study/EMG of bilateral lower limbs in April 2016.  The report revealed a normal clinical study with no evidence of lumbar radiculopathy or peripheral polyneuropathy.    

The Board notes that the Veteran is competent to report that he experiences radiating pain to his bilateral lower extremities.  However, he is not competent to assess lumbar radiculopathy or any associated neurologic impairment.  Although some clinicians have indeed assessed lumbar radiculopathy based on the Veteran's complaints, the more probative evidence consists of the neurological evaluations and highly objective studies including MRI, CT, and EMG/NCVs, all of which fail to clinically corroborate any lumbar radiculopathy or neuropathy.  In short, the Board finds that the objective neurological studies and evaluations outweigh the findings of general clinicians based on the subjectively reported symptoms.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his spine disability as he is competent to report observable symptoms such as his pain, discomfort, and the functional impairment from his back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His lay testimony has been considered together with the objective medical evidence which is also probative.  To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a disability rating higher than 20 percent prior to September 9, 2009; or a disability rating higher than 40 percent since then.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

From September 9, 2009 to November 29, 2009, a 40 percent rating, and no more, for myofascial pain syndrome with mild degenerative changes and mild disc bulges of the thoracolumbar spine is granted. 

From November 30, 2009 rating in excess of 40 percent for myofascial pain syndrome with mild degenerative changes and mild disc bulges of the lumbar spine is denied. 

REMAND

In a September 2017 statement, the Veteran asserted that he is unable to work in part due to his service-connected myofascial pain syndrome with mild degenerative changes and mild disc bulges of the lumbar spine.  He has also asserted that his inability to maintain employment is related to his service-connected adjustment disorder with mixed anxiety and depressed mood associated with myofascial pain syndrome with mild degenerative changes and mild disc bulges, thoracolumbar spine, which is currently rated 10 percent.  As noted in the Introduction, service connection for the psychiatric disorder was granted in an April 2017 rating decision, and the Veteran has appealed from this initial rating.

The appeal for a higher rating for the adjustment disorder may impact the claim for a TDIU as the Veteran does not yet meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2106).  As such, these claims are inextricably intertwined and it would be premature to adjudicate the TDIU claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)).

Accordingly, the issue of TDIU is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the issue of entitlement to a higher initial increased rating for service-connected anxiety disorder, then readjudicate the claim for TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Return the case to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


